Citation Nr: 0605126	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  99-00 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to July 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to service connection for a 
psychiatric disorder, other than PTSD, and entitlement to 
service connection for a left ankle disorder, will be 
addressed at the end of this decision.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have PTSD attributable to experiences 
during his active service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1131, 5102, 5102A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of numerous documents in the 
record.  This includes the rating decisions, statement of the 
case (SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish increased ratings for each 
of the claims on appeal, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  In addition to providing the VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the SOC and SSOCs 
have included a summary of the evidence, all other applicable 
law and regulations, and a discussion of the facts of the 
case.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a SOC in April 2003 that included the VCAA laws and 
regulations.  He was also sent a VCAA letter in April 2005.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in 2005, his claim was readjudicated based upon all 
the evidence of record as evidenced by an August 2005 SSOC.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.   1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Absent any independent supporting clinical evidence from a 
physician or a medical professional, a claimant's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the appellant to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002).  When an appellant is found 
to have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d)(f).

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In this case, the veteran contends that he has PTSD of 
service origin.  As for stressors in service, he has related 
that a friend committed suicide while they were in Germany.  
He started to drink excessively after than incident and was 
referred during service for alcohol cessation counseling.  He 
also reports that he was mistreated during service by his 
superiors in that he was overweight and because of his 
Hispanic heritage.  (The Board notes that a fellow serviceman 
submitted a statement in December 1996 attesting to the fact 
that the veteran experienced problems during service with two 
superior officers.)  The veteran states that he was exposed 
to tear gas and was in an auto accident during service.  He 
believes that he suffered a great deal during service, and 
that he developed PTSD as a result.  

A review of the service medical records is negative for 
treatment of, or diagnosis of, a psychiatric disorder.  There 
are service records which reflect, however, that the veteran 
was seen for counseling.  He made good progress during the 
counseling program.  A psychiatric disorder is not indicated.  
The report, indicates that the veteran's commander found that 
he made satisfactory progress and military effectiveness 
related to efficiency and conduct.  

Post service private and VA records reflect continuing 
treatment from at least 1993 for psychiatric complaints.  
Specifically, it is noted that the veteran was noted to be 
depressed in 1993.  He also reported depression as a symptom 
at the time of VA exam in 1995.  Subsequently dated VA and 
private records show various psychiatric diagnoses.  
Diagnoses in the late 1990s included chronic pain, adjustment 
disorder with mixed anxious and depressive features, and 
polysubstance abuse.  A psychiatric examination conducted for 
Social Security Administration purposes in 1999 showed 
diagnoses of bipolar disorder, personality disorder, and 
alcohol and opioid dependence.  

The veteran's treating physician at VA noted in 2000 and 2003 
that the veteran suffered from multiple psychiatric problems 
secondary to the chronic pain from his musculoskeletal 
injuries, including depression, anxiety, and insomnia.  He 
opined that these symptoms were consistent with an adjustment 
disorder with mixed anxious and depressive features.  

The veteran was awarded Social Security benefits in 2001 as a 
result of adjustment disorder with mixed anxious and 
depressive features, and polysubstance abuse, as well as for 
degenerative arthritis of the lumbar spine and right knee, 
obesity, diabetes, and hypertension.  

At a December 2004 VA examination, the veteran reported that 
he was unfairly treated by his superiors during service.  He 
was harassed and punished for being overweight whereas others 
were not.  Based on the history as provided by the veteran, 
the examiner reported that although these and other events as 
reported by the veteran did not satisfy criteria as stressors 
for PTSD, the veteran had had many years of psychiatric 
treatment.  He speculated that the veteran had a mood 
disorder that was related to service.  The record does not 
reflect that this examiner had access to the veteran's claims 
file.  

VA examination report from July 2005 reflects that the claims 
file was reviewed.  The veteran complained that the death of 
a friend caused him depression.  He continued to drink 
alcohol, but had not taken any narcotics in the last month.  
He said that he was harassed during service and was in an 
auto accident during service.  He was last employed in a 
warehouse in the late 1990s.  He quit working because of lack 
of physical strength related to injuries.  He now helped his 
mother maintain her rental houses.  Typical daily activities 
included watching television, watering the grass, and talking 
to a friend.  Following evaluation, the examiner opined that 
the veteran did not have PTSD.  The examiner noted that he 
reviewed the 2004 report which speculated that the veteran 
had a mood disorder related to service.  The examiner 
concluded, however, that based on review of all the evidence, 
it would be mere speculation to provide the etiology of 
current psychiatric disorder.  The diagnosis was depression, 
not otherwise specified.  

Also of record is a May 2004 informal conference report 
wherein the veteran reiterated his contentions.  Also 
reviewed by the Board was a record from the Kern County 
Sheriff's Department indicating that the veteran had been 
charged on more than one occasion in the 1990s with alcohol 
related charges/and or narcotic related charges.  

A review of the entire claims file reflects that there is no 
medical evidence of record that includes a diagnosis of PTSD.  
Thus, the Board is compelled to deny the claim as to that 
specific psychiatric condition.  Clearly, the weight of the 
evidence is against the veteran's claim for service 
connection for PTSD and the appeal is denied.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, a friend's assertion that the veteran had problems 
with two superiors during service does not rise to the level 
which reflects probatively on the etiology of the veteran's 
current psychiatric conditions.  


ORDER

Service connection for PTSD is denied.  


REMAND

As to the claims for service connection for a psychiatric 
condition other than PTSD and for a left ankle disorder, the 
following is noted.  Over the years, it was noted by VA 
personnel that the veteran's psychiatric condition, primarily 
adjustment disorder with depression and anxiety, was due to 
chronic pain.  Moreover, a VA examiner expressed in a 2004 
examination that the veteran possibly had a mood disorder 
that was related to service.  In 2005, it was opined that it 
would be speculative to provide the etiology of current 
psychiatric disorder without resort to pure speculation.  

The veteran's representative has requested that an additional 
opinion be obtained as whether the veteran's depression is 
secondary to his service-connected disabilities.  As there is 
some contradiction in the record as to etiology of current 
psychiatric conditions, the Board agrees.  

It is also believed that a VA orthopedic examination should 
be conducted.  It is noted that the veteran was seen for left 
ankle complaints during service.  Specifically, he was seen 
in June 1983 for left ankle pain of two weeks.  This was 
after he had done a lot of running.  He was treated with 
aspirin and hot soaks.  He was seen several days later, but 
his complaints continued.  The assessment was musculoskeletal 
pain, and he was referred to physical therapy for 
strengthening exercises for the ankle.  Post service records 
reflect that the veteran was seen on numerous occasions in 
the 1990s for left ankle problems.  The Board believes that a 
contemporaneous orthopedic evaluation would be helpful in 
determining whether the veteran has a current left ankle 
condition that is attributable to inservice injuries.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric or left ankle conditions, 
on appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Then the AMC/RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination, to 
determine the nature, extent, and 
etiology of any psychiatric disorder 
(other than PTSD which has already been 
determined) found to be present.  The 
claims folder must be made available to 
the examiner and he or she must review it 
prior to the preparation of the 
examination report.  All appropriate 
tests must be conducted and all 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

Based on a review of the veteran's 
complete claims folder, and based on the 
results of the veteran's examination, the 
examiner should address the following 
questions: (i) whether it is as least as 
likely as not that the veteran's has a 
psychiatric disorder (other than PTSD) 
had its onset during his period of active 
service; (ii) whether it is at least as 
likely as not that the veteran has a 
psychiatric disorder that was manifested 
within one year following his discharge 
from service in July 1990; and (iii) 
whether it is at least as likely as not 
that any psychiatric disorder found to be 
present was caused or aggravated by his 
service- connected disabilities.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
whether he has a left ankle condition 
which was caused or aggravated by 
inservice injury.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is very 
likely, at least as likely as not, or 
highly unlikely that any left ankle 
condition that may be present is causally 
related to any incident of service.  If 
possible, the examiner should note those 
left ankle/foot complaints that are the 
result of other conditions, such as 
diabetes mellitus and/or varicose veins.  

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


